UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 000-19635 GENTA INCORPORATED (Exact name of registrant as specified in its charter) Delaware 33-0326866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Connell Drive Berkeley Heights, New Jersey (Address of principal executive offices) (Zip Code) (908) 286-9800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $.001 par value
